Exhibit 10.2 EQUITY AWARD TERMINATION AGREEMENT, RELEASE AND WAIVER NOTE:SIGNATURE MUST BE PROVIDED BELOW AND ON SCHEDULE A This Equity Award Termination Agreement, Release and Waiver (this “Termination Agreement”) is made as of the date set forth on the attached signature page by Deborah A. Hoffpauir (the “Employee”) and Odyssey HealthCare, Inc. (the “Company”) with respect to certain unvested stock option and restricted stock unit awards previously awarded to Employee. A.Surrender and Cancellation of Surrendered Awards.Employee hereby acknowledges that the Surrendered Awards (as defined in Section B.1. below) are being surrendered and cancelled in connection with Employee’s resignation as Senior Vice President and Chief Operating Officer (the “Resignation”) in accordance with the Agreement, dated as of June 29, 2007, by and among the Company and the Employee (the “Resignation Agreement”).Such Surrendered Awards will be surrendered and cancelled on the terms and subject to the conditions set forth in this Termination Agreement.Notwithstanding anything to the contrary herein, nothing contained in this Termination Agreement shall constitute a surrender by Employee of any rights, title or interest awarded to her pursuant to any of the equity award agreements described in Exhibit B to the Resignation Agreement (other than the Surrendered Awards), including but not limited to Employee’s option to purchase 22,500 shares of the Company’s common stock that was awarded as part of that certain Nonstatutory Stock Option Agreement, dated November 16, 2005, and that vested on November 16, 2006 (the “Retained Awards”). B.Consideration. 1.The Employee hereby surrenders for cancellation to the Company all of the Employee’s rights, title and interest in and to all stock options, restricted stock units, and/or other equity awards that are listed on Schedule A attached hereto (the “Surrendered Awards”), which were awarded by the Company to the Employee pursuant to the terms and conditions contained in the respective equity award agreements also listed on Schedule A (the “Equity Agreements”).The Employee and the Company acknowledge and agree that the Surrendered Awards shall be cancelled and the Termination Agreement shall be executed by Employee in exchange for the covenants and promises set forth in the Resignation Agreement (the “Consideration”).Receipt of such Consideration by the Employee will be subject to receipt by the Company of this Termination Agreement, surrendering and canceling the Surrendered Awards.Notwithstanding the foregoing, this Termination Agreement shall not be effective until the effective time of the Resignation Agreement (the “Effective Time”), and this Termination Agreement shall be of no effect if the Resignation Agreement is not executed by the parties. The Employee, to the greatest extent permitted by law, hereby acknowledges that the Consideration to be received pursuant to this Termination Agreement shall be in full satisfaction of any and all rights the Employee may have under the Equity Agreements or otherwise with respect to each and every Surrendered Award.Each Surrendered Award shall be deemed at any time after the date the Employee executes and delivers this Termination Agreement to the Company to represent for all purposes only the right to receive the Consideration. 2.The Employee acknowledges that all Consideration to be received pursuant to this Termination Agreement will be made as provided in this Termination Agreement or in the Resignation Agreement. 3.By executing and delivering this Termination Agreement, the Employee represents, warrants, covenants and agrees as follows: (a)The Employee has the right, power, authority and capacity to execute, deliver and perform this Termination Agreement and to consummate the transactions contemplated hereby.This Termination Agreement has been duly and validly executed and delivered by the Employee and constitutes the Employee’s valid and binding obligation, enforceable in accordance with its terms and conditions, except as such enforceability may be limited by (i)applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or other similar laws now or hereafter in effect relating to creditors’ rights generally and (ii) general principles of equity (regardless of whether enforceability is considered in a proceeding at law or in equity). (b)The Employee has the exclusive right, power and authority to transfer or surrender the Surrendered Awards.Except for the Equity Agreements, the Employee is not a party to, nor is bound by, any agreement affecting or relating to the Employee’s right to transfer or surrender the Surrendered Awards. (c)Neither the Company nor any other person or entity has made any oral or written representation, inducement, promise or agreement to Employee in connection with the termination of the Surrendered Awards, other than as expressly set forth in this Termination Agreement. (d)Notwithstanding any provisions of the Surrendered Awards and the Equity Agreements, Employee hereby covenants and agrees that she will not sell, assign, transfer, pledge, hypothecate or otherwise encumber any of the Surrendered Awards from and after the date of this Termination Agreement.Any sale, assignment, transfer, pledge, hypothecation or other encumbrance in violation of this Section B.3(d) shall be void. C.Release and Waiver.The Employee, on behalf of herself and on behalf of all spouses, heirs, predecessors, successors, assigns, representatives or agents of the Employee (including, without limitation, any trust of which the Employee is the trustee or which is for the benefit of the Employee or a member of her family), hereby (1)acknowledges that the Consideration received pursuant to this Termination Agreement is in full satisfaction of any and all rights the Employee may have under the Equity Agreements and/or otherwise with respect to the Surrendered Awards, and (2)releases and forever discharges the Company and each of its respective individual, joint or mutual, past, present and future affiliates, directors, officers, employees, agents, consultants, advisors and other representatives, including legal counsel, accountants and financial advisors, controlling persons or entities, subsidiaries, predecessors, successors and assigns (individually, a “Releasee” and collectively, the “Releasees”) from any and all claims, demands, actions, arbitrations, audits, hearings, investigations, litigations, suits (whether civil, criminal, administrative, investigative or informal), causes of action, orders, obligations, contracts, agreements, debts and liabilities whatsoever, whether known or unknown, suspected or unsuspected, both at law and in equity, which the Employee now has, has ever had or may hereafter have against the respective Releasees on account of or arising out of or under the Equity Agreements or the acts or omissions of the Company or its officers or directors with respect to the Surrendered Awards prior to the Effective Time and/or otherwise with respect to the Surrendered Awards, at anytime heretofor and for all time hereafter, except for any claims the Employee might have arising under this Termination Agreement.The Employee hereby also irrevocably covenants to refrain from, directly or indirectly, asserting any claim or demand, or commencing, instituting or causing to be commenced, any action, arbitration, audit, hearing, investigation, litigation or suit (whether civil, criminal, administrative, investigative or informal) of any kind against any Releasee, based upon any matter purported to be released hereby.The Employee understands and agrees that it is expressly waiving all claims against the Releasees concerning the Equity Agreements or the acts or omissions of the Company or its officers or directors with respect to the Surrendered Awards prior to the Effective Time and/or otherwise with respect to the Surrendered Awards, including, but not limited to, those claims that it may not know of or suspect to exist, which if known or suspected, may have materially affected the decision to provide the release and the Employee expressly waives any rights under applicable law that provide to the contrary. 2 D.Surrender of Equity Agreements.The Employee further agrees that the Equity Agreements are hereby surrendered as of the Effective Time with no further obligations of the Company thereunder except as provided herein, and in recognition thereof the Employee agrees to return such Equity Agreements to the Company.The Employee further acknowledges that the Employee is aware of the Resignation and does hereby waive all requirements under the Equity Agreements and, by execution of this Termination Agreement, hereby waives and relinquishes any and all right to the Surrendered Awards on or after the Effective Time.The Employee understands that the surrender of the Equity Agreements and the Surrendered Awards pursuant to the procedures described herein and the acceptance thereof will constitute a binding agreement between the Employee and the Company upon the terms and subject to the conditions of this Termination Agreement. E.Absence of Liens; No Other Awards.The Employee represents and warrants that the Employee holds good and valid title to the Surrendered Awards, free and clear of all claims, liens, restrictions, charges, encumbrances, security interests, voting agreements and commitments of any kind and has full power and authority to surrender for cancellation such Surrendered Awards.Other than the Surrendered Awards listed on Schedule A attached hereto and the Retained Awards, the Employee holds no other options or rights to purchase or receive shares of Company under any plan, award, grant or agreement, and hereby waives and releases any rights she may have to be issued any additional awards to purchase or receive shares of the Company’s stock.The Surrendered Awards have not been transferred or assigned by Employee to any person or entity and Employee has not entered into any agreement to transfer or assign such Surrendered Awards to any person or entity. F.Acknowledgement.THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS READ AND UNDERSTANDS THIS TERMINATION AGREEMENT, IS FULLY AWARE OF ITS LEGAL EFFECT, HAS NOT ACTED IN RELIANCE UPON ANY REPRESENTATIONS OR PROMISES MADE BY THE COMPANY OR ANY OTHER PERSON OTHER THAN THOSE CONTAINED IN WRITING HEREIN, AND HAS ENTERED INTO THIS TERMINATION AGREEMENT FREELY BASED ON THE EMPLOYEE’S OWN JUDGMENT.BY EXECUTING THIS TERMINATION AGREEMENT, THE EMPLOYEE EXPRESSLY REPRESENTS THAT THE EMPLOYEE HAS HAD AN OPPORTUNITY TO SEEK LEGAL COUNSEL REGARDING IT. 3 G.Schedule of Surrendered Awards.The Employee represents and warrants that Schedule A correctly and completely sets forth each and every award of stock options, restricted stock units, and/or other equity, previously granted to the Employee by the Company other than the Retained Awards and that, other than the Retained Awards, the Employee does not have the right to acquire or receive any stock of the Company or any affiliate of the Company or any options, warrants or other rights to acquire shares of capital stock of or equity interests in the Company or any affiliate of the Company, or similar securities or contractual obligations the value of which is derived from the value of an equity interest in the Company or any affiliate of the Company, or securities convertible into or exchangeable for capital stock of or equity interests in, or similar securities or contractual obligations of, the Company or any affiliate of the Company.SCHEDULE A MUST BE SIGNED BY THE EMPLOYEE AS EVIDENCE OF ACKNOWLEDGEMENT OF THE SURRENDERED AWARDS BEING TERMINATED AND MUST BE RETURNED TOGETHER WITH THIS TERMINATION AGREEMENT TO THE COMPANY. H.Delivery and Further Assurances.This Termination Agreement and
